DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

The amendment filed on July 29, 2022 has been entered. Claims 1-5, 7-13, and 15-17 are now pending in the application. Applicant's amendments have addressed all informalities as previously set forth in the final action mailed on June 3, 2022.

Response to Arguments
Applicant’s arguments, see pages 7-9, filed July 29, 2022, with respect to the rejections of claims 1-5, 7-13, and 15-17 under 35 USC § 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.

Allowable Subject Matter

Claims 1-5, 7-13, and 15-17 are allowed. The following is an examiner’s statement of reasons for allowance: 
In regards to independent claim 1, none of the cited prior art alone or in combination provides motivation to teach “wherein after the step of monitoring the specific distance between the specific element and the virtual scene boundary of the VR environment, the method further comprising: obtaining a specific acceleration of the specific element in response to determining that the specific distance is equal to a reference distance, wherein the reference distance is larger than the distance threshold; enlarging the distance threshold in response to determining that the specific acceleration of the specific element is positive; and maintaining or reducing the distance threshold in response to determining that the specific acceleration of the specific element is not positive” as the references only teach determining virtual boundaries based on user or object proximity and velocity and alerting the user in the VR environment if collision with the object is possible, however the references do not explicitly detail the steps for detecting a specified acceleration when a detected and reference distance are equivalent and responding with increasing a distance threshold when the acceleration increases and performing the opposite function when the acceleration decreases in conjunction with the remaining features of claim 1, for the purpose of monitoring the distance between a VR component and the boundaries of the VR environment.
In addition, there is no teaching, suggestion, or motivation found in the current references and none that can be inferred from the examiner’s own knowledge with respect to the current limitation.
In regards to independent claims 9 and 17, these claims recite limitations similar in scope to that of claim 1, and thus are allowed under the same rationale as provided above.
In regards to dependent claims 2-5, 7, 8, 10-13, 15, and 16, these claims depend from base claims 1 and 9, and thus are allowed under the same rationale as provided above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
US 2016/0124502 A1 – Reference is of particular relevance to the application as it discloses sensory feedback (“chaperoning”) systems and methods for guiding users in virtual/augmented reality environments such as walk-around virtual reality environments. 
US 2016/0171770 A1 – Reference is of particular relevance to the application as it discloses a method and apparatus is disclosed for assisting a user, wearing a head mounted display (HMD) to allow an area in the physical world to be defined within which the user should remain, for example to avoid physical obstacles. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERRELL M ROBINSON whose telephone number is (571)270-3526. The examiner can normally be reached 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on 571-272-7667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TERRELL M ROBINSON/Examiner, Art Unit 2619